Judgment, Supreme Court, New York County (Cynthia S. Kern, J.), entered October 30, 2013, denying the petition for, among other things, a declaration that respondent Department of Transportation’s determination to install a City Bike Share station in front of petitioner’s building was arbitrary and capricious and in violation of respondent’s legal duties under the City Environmental Quality Review Act, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The motion court correctly found that respondent’s determination to install a bike share station in front of petitioner’s building was issued after a sufficient environmental review of the bike share program, was consistent with the siting guidelines identified by respondent, and had a rational basis and was not arbitrary and capricious (see Matter of Gernatt Asphalt Prods. v Town of Sardinia, 87 NY2d 668, 688 [1996]; Matter of Chinese Staff & Workers’ Assn. v Burden, 88 AD3d 425 [1st Dept 2011], affd 19 NY3d 922 [2012]).
Concur—Tom, J.E, Moskowitz, DeGrasse and Kapnick, JJ.